Winkler, J.
The defendant moved the court to quash the information filed in the County Court, on two grounds : First, because of a supposed variance between the information and the affidavit upon which it was founded; and, second, because the information embraces two offences in one count, and is therefore duplicitous. The motion was overruled.
To our mind, the affidavit and the information both describe one and the same violation of law, — the same assault, by the same person upon the same person, and at the same time and place. The only perceivable difference *257is, that in the affidavit the defendant, besides his name, has an alias added, whilst in the information the alias is omitted.
The information charges but one offence. Tucker v. The State, decided at the present term, ante, p. 251. There was no error in overruling the motion. Other questions were presented by bills of exception, which are fanciful rather than substantial.
The judgment is affirmed.

Affirmed.